Title: To Thomas Jefferson from Abraham Bradley, Jr., 11 May 1808
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington May 11. 1808
                  
                  The express mail to Detroit will cease in a few days unless orders should be forwarded for its continuance, the 6 months having nearly expired. This mail is attended with a great expence (costing at the rate of fifteen dollars a mile by the year) and it would be desirable to avoid it on that account unless it should be deemed important, for it is difficult to collect money fast enough to meet the demands upon the office. I understood that it was set on foot by your particular direction & have taken the liberty to mention the circumstance of its ceasing least it should have escaped your memory
                  Mr. Shoemaker has undertaken to convey a second mail conformable to the arrangement which you proposed.
                  I am with great respect your obedient servant
                  
                     Abraham Bradley junr
                     
                  
               